Citation Nr: 0940843	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-18 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for residuals of a right knee injury, status-post arthroscopy 
with cartilage removal. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1986 to December 
1991. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Huntington, West Virginia, which granted an increased rating 
of 20 percent disabling for residuals, right knee injury 
status post arthroscopy with cartilage removal. 

The Board notes that in a June 2007 statement the Veteran 
requested an increased rating for his right knee degenerative 
joint disease.  The RO addressed this claim in a rating 
decision dated in January 2009.  Since the claims file does 
not contain a Notice of Disagreement with respect to that 
decision, that matter is not currently before the Board.  



FINDING OF FACT

The Veteran's right knee does not manifest severe recurrent 
subluxation or lateral instability.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a right knee injury, status-post arthroscopy 
with cartilage removal have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in July 2003.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
While this notice does not provide any information concerning 
the effective date that could be assigned should an increased 
evaluation be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's decision, the 
Veteran is not prejudiced by the failure to provide him that 
further information.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

The Veteran essentially contends that the current evaluation 
assigned for the residuals of his right knee injury, status-
post arthroscopy with cartilage removal does not accurately 
reflect the severity of that disability.  Disability 
evaluations are determined by evaluating the extent to which 
a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian life.  Generally, the degree of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity to the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate Diagnostic Codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

The Veteran's residuals of his right knee injury, status-post 
arthroscopy with cartilage removal is evaluated under 
Diagnostic Code 5257, for which he has a 20 percent rating 
for moderate recurrent subluxation or lateral instability.  
In order to be entitled to a higher 30 percent rating, the 
evidence must establish that there is severe recurrent 
subluxation or lateral instability.  

At this point the Board would observe that there are other 
Diagnostic Codes that pertaining to the knee which assign 
evaluations based on limitation of motion, see 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261, that are generally 
considered in connection with a claim for an increased 
evaluation for a knee disability.  However, the Veteran is 
also service connected for degenerative joint disease of the 
right knee, a disability that is evaluated based on 
limitation of motion, and as indicated above, a claim for an 
increased evaluation for degenerative joint disease of the 
right knee was considered by the RO in a January 2009 rating 
decision.  As a Notice of Disagreement to that decision is 
not of record, this matter is not before the Board and the 
Board will not discuss the Veteran's disability in terms of 
limitation of motion.

VA treatment notes reveal that the Veteran has consistently 
complained of right knee pain.  A private August 2006 MRI 
found large knee joint effusion.

According to VA examinations in July 2003, March 2004, August 
2005, and July 2008, the Veteran consistently reported right 
continuous knee pain with an increase in pain after use, 
particularly at the end of the work day after prolonged 
standing and walking.  He reported that his knee sometimes 
gives away when he is walking, particularly downhill or while 
turning, and that it occasionally locks up.  In March 2004 he 
was found to have a moderate amount of edema and a moderate 
amount of joint line tenderness in the right knee.  The 
August 2005 examiner found the Veteran to have a positive 
Lachman's test, positive varus and valgus stress tests but a 
negative McMurray's test, and concluded that the Veteran had 
evidence of instability.  The July 2008 examiner noted 
warmth, swelling and tenderness.  The examiner also noted a 
significant effect on his employment due to his decreased 
mobility, problems lifting and carrying, lack of stamina, 
decreased strength and lower extremity pain resulting in 
increased absenteeism. 

While the evidence establishes that the Veteran has moderate 
knee impairment and experiences instability and subluxation, 
there is no evidence that his right knee disability is severe 
in nature in terms of subluxation or lateral instability.  
The primary manifestation associated with the Veteran's right 
knee disability is pain and limitation of motion.  However, 
as indicated, limitation of motion has already been evaluated 
under a separate rating for degenerative joint disease of the 
right knee under Diagnostic Codes 5260 and 5261, and is not 
currently on appeal. 

Consideration has been given to other potentially applicable 
Diagnostic Codes.  However, there is no evidence of 
ankylosis, dislocated semilunar cartilage with locking pain 
and effusion, removal of semilunar cartilage, symptomatic,  
impairment of the tibia and fibula or genu recurvatum 
therefore Diagnostic Codes 5256, 5258, 5259, 5262 and 5263 
are not for application. 

The level of impairment of the right knee has been relatively 
stable throughout the appeal period, or at least has never 
been worse than reflected by the rating assigned.  Therefore, 
an application of staged ratings for the right knee 
disability is inapplicable.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

At the Board hearing the Veteran testified that he was 
missing approximately three days of work a month due to his 
knee disability.  A January 2009 letter from the Veteran's 
employer was submitted which addressed the amount of leave 
the Veteran had used, specifically that he used 42 days, or 
402 hours, of sick leave from January to December 2008 but 
also noted that 231 hours of the 402 hours were in 
conjunction with his regular days off.  

The potential application of 38 C.F.R. § 3.321(b)(1) has also 
been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
However, there has been no showing that the right knee 
disability under consideration here has necessitated frequent 
periods of hospitalization, or has otherwise rendered 
impracticable the application of the regular scheduler 
standards.  There is no doubt that the Veteran has impairment 
of the right knee which results in daily activity 
restrictions.  However, the regular scheduler standards 
contemplate the symptomatology shown in this case.  In 
essence, the evidence does not demonstrate an exceptional or 
unusual disability picture which renders impracticable the 
application of the regular scheduler standards.  As such, 
referral for consideration for an extraschedular evaluation 
is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995)

The preponderance of the evidence is against the claim for an 
increased rating in excess of 20 percent for residuals of a 
right knee injury, status-post arthroscopy with cartilage 
removal at any time during the appeal period.  There is no 
doubt to be resolved, and the assignment of a rating greater 
than 20 percent is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3. 


ORDER

A rating in excess of 20 percent for residuals of a right 
knee injury, status-post arthroscopy with cartilage removal, 
is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


